DETAILED ACTION
This is in response to Amendments and Arguments submitted on December 13, 2021 for Continuation Application # 16/561,499 filed on September 05, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of claims
Claims 1-20 are pending, of which claims 1-2 and 4-20 are rejected under 35 U.S.C. 103(a).

Claims 1, 4, 9, 13, 15 and 19 are amended.
Claim 3 is canceled.
No claim are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelby, III US 8,117,240 B1 (hereinafter ‘Shelby’) in view of Masinter et al. US 7,409,405 B1 (hereinafter ‘Masinter’) as applied, and further in view of Shoemaker et al. US 2005/0080915 A1 (hereinafter ‘Shoemaker’).

As per claim 1, Shelby disclose, A local computing device (Shelby: Col 3 Line 1: disclose user’s local PC file system, which is equated to local computing device), comprising: a processor; and memory comprising instructions to cause the processor to (Shelby: Col 1 Line 44 and Line 56: disclose computer and user’s desktop and it is known that computer would inherit a processor, a memory and instructions to execute program): initiate a remote computing session with a remote computing device (Shelby: Col 3 Line 65: disclose clicking the application icon, which is interpreted as initiate and in Col 4 Lines 1-3: disclose that the applications are located on a centralized remote area not on local PC, which implies that the clicking the application icon is initiating a remote computing session with a remote computing device ‘centralized’ and Col 1 Lines 52-53: disclose instantiate the remote Citrix application session); 
receive an application program from the remote computing device (Shelby: Col 4 Lines 1-6: disclose application program is on a remote centralized server that is access from the local PC, which is equated to the limitation of receive an application program from the remote computing device). 
It is noted, however, Shelby did not specifically detail the aspects of
associate a file type with the application program located on the local computing device as recited in claim 1.
On the other hand, Masinter achieved the aforementioned limitations by providing mechanisms of
associate a file type with the application program located on the local computing device (Masinter: Col 2 Lines 19-23: disclose applications associated with the file type in the computing environment).
The motivation for doing so would have been to ensure that the best application will be used to open a selected file (Masinter: Col 2 Lines 3-5).
It is noted, however, neither Shelby nor Masinter specifically detail the aspects of

On the other hand, Shoemaker achieved the aforementioned limitations by providing mechanisms of
including transmitting a capabilities report list including hardware capabilities and software capabilities of the local computing device to the remote computing device (Shoemaker: paragraph 0019: disclose user interface abstraction layer for the translation ‘transmitting’ of the user interface capabilities from the host device to remote device. Examiner argues that the transmitting host ‘local’ capabilities from one server to another server is well known from the prior-art teaching. Examiner also believes the user interface capabilities inherently include both hardware and software capabilities).
The motivation for doing so would have been to provide a media device capabilities determination mechanism in a networked computing environment are provided (Shoemaker: Abstract).
Shelby, Shoemaker and Masinter are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Remote application systems”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the systems of Shelby, Shoemaker and Masinter because they are both directed to remote application systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the 
Therefore, it would have been obvious to combine Masinter and Shoemaker with Shelby to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above.
It is noted, however, Shelby did not specifically detail the aspects of
including instructions to cause the processor to open a file having the file type with the associated application program as recited in claim 2.
On the other hand, Masinter achieved the aforementioned limitations by providing mechanisms of 
including instructions to cause the processor to open a file having the file type with the associated application program (Masinter: Col 2 Lines 19-23: disclose applications associated with the file type in the computing environment).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Shelby disclose, wherein the local computing device is to receive the file from the remote computing device in response to the local computing device including the operational assets capable of opening the file (Shelby: Col 3 Lines 9-32: disclose user passing of user’s local credentials which examiner interprets as capabilities list of user on which applications can the local computing device can access the remote application and the user should not be running on to his local PC).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Shelby did not specifically detail the aspects of
including instructions to cause the processing resource to receive a file having the file type from the remote computing device as recited in claim 5.
On the other hand, Masinter achieved the aforementioned limitations by providing mechanisms of
including instructions to cause the processing resource to receive a file having the file type from the remote computing device (Masinter: Col 2 Lines 26-30: disclose file type associated to the particular applications and Col 2 Lines 60-67: disclose application running remotely and the file can be manipulated with an application selected by a user).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Shelby did not specifically detail the aspects of
wherein the file type associated with the application program is terminated in response to the remote computing session being concluded as recited in claim 6.
On the other hand, Masinter achieved the aforementioned limitations by providing mechanisms of
Masinter: Col 7 Lines 56-60: disclose the selection rules can be determined of can be defined at runtime. The rules can be to terminate).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Shelby did not specifically detail the aspects of
wherein the file type associated with the application program is terminated prior to the remote computing session being concluded as recited in claim 7.
On the other hand, Masinter achieved the aforementioned limitations by providing mechanisms of
wherein the file type associated with the application program is terminated prior to the remote computing session being concluded (Masinter: Col 7 Lines 56-60: disclose the selection rules can be determined of can be defined at runtime. The rules can be to terminate).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Shelby did not specifically detail the aspects of
wherein the file type remains associated with the application program across more than one remote computing session as recited in claim 8.

wherein the file type remains associated with the application program across more than one remote computing session (Masinter: Col 7 Lines 56-60: disclose the selection rules can be determined of can be defined at runtime. The rules can be to terminate).

As per claim 9, Shelby disclose, A system (Shelby: Col 3 Line 1: disclose user’s local PC file system, which is equated to local computing device): remaining limitations of this claim 9 are similar to claims 1 and 4. Therefore, examiner rejects these limitations under the same rationale as claims 1 and 4.

As per claim 10, limitations in this claim are similar to claim 2, therefore examiner rejects these limitations under the same rationale as claim 2.

As per claim 11, most of the limitations of this claim have been noted in the rejection of claim 9 above. 
It is noted, however, Shelby did not specifically detail the aspects of
wherein the remote computing device is to disassociate an application program on the remote computing device from the file type as recited in claim 11.
On the other hand, Masinter achieved the aforementioned limitations by providing mechanisms of
Masinter: Col 7 Lines 56-60: disclose the selection rules can be determined of can be defined at runtime. The rules can be to disassociate).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 9 above. 
It is noted, however, Shelby did not specifically detail the aspects of
wherein in response to the remote computing session ending, the remote computing device is to re-associate the application program on the remote computing device to the file type as recited in claim 12.
On the other hand, Masinter achieved the aforementioned limitations by providing mechanisms of
wherein in response to the remote computing session ending, the remote computing device is to re-associate the application program on the remote computing device to the file type (Masinter: Col 7 Lines 56-60: disclose the selection rules can be determined of can be defined at runtime. The rules can be to re-associate).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 9 above.
It is noted, however, neither Shelby nor Masinter specifically detail the aspects of

On the other hand, Shoemaker achieved the aforementioned limitations by providing mechanisms of
wherein the capabilities report list includes at least one of application programs, codecs, drivers and software revisions of the local computing device (Shoemaker: paragraph 0019: disclose user interface abstraction layer for the translation ‘transmitting’ of the user interface capabilities from the host device to remote device. Examiner argues that the transmitting host ‘local’ capabilities from one server to another server is well known from the prior-art teaching. Examiner also believes the user interface capabilities inherently include application programs, codecs, drivers and software revisions capabilities, since the user interface capabilities are transmitted then all the listed limitation can be transmitted).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 9 above. In addition, Shelby disclose, wherein the remote computing device comprises a server (Shelby: Col 1 Lines 52-53: disclose instantiate the remote Citrix application session and disclose Col 1 Lines 56-59: disclose remote server).



As per claim 16, limitations in this claim are similar to claim 2, therefore examiner rejects these limitations under the same rationale as claim 2.

As per claim 17, limitations in this claim are similar to claim 5, therefore examiner rejects these limitations under the same rationale as claim 5.

As per claim 18, limitations in this claim are similar to claims 11 and 12, therefore examiner rejects these limitations under the same rationale as claims 11 and 12.

As per claim 19, limitations in this claim are similar to claim 13, therefore examiner rejects these limitations under the same rationale as claim 13.

As per claim 20, limitations in this claim are similar to claim 2, therefore examiner rejects these limitations under the same rationale as claim 2.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. US 7,779,034 B2 disclose “Method and system for accessing a remote file in a directory structure associated with an application program executing locally”
US Pat. US 8,010,679 B2 disclose “Methods and systems for providing access to a computing environment provided by a virtual machine executing in a hypervisor executing in a terminal services session”
US Pub. US 2010/0070901 A1 disclose “In-line access providing method for e.g. video file, over network i.e. Internet, involves determining appropriate viewer controls for controlling access to selected file, and providing viewer controls and selected file through viewer”
US Pat. US 7,409,405 B1 disclose “File dispatcher for multiple application targets”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/